                                               Case 2:19-cv-00068-APG-BNW Document 1 Filed 01/10/19 Page 1 of 5




                                        1   TYLER R. ANDREWS
                                            Nevada Bar No. 9499
                                        2   JASON K. HICKS
                                            Nevada Bar No. 13149
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        5   Fax:         (702) 792-9002
                                            Email: andrewst@gtlaw.com
                                        6          hicksja@gtlaw.com

                                        7   Attorneys for Plaintiff

                                        8                                    UNITED STATES DISTRICT COURT

                                        9                                            DISTRICT OF NEVADA

                                       10   DELTA S INVESTMENT FACILITY, LLC, a
                                            Nevada limited liability company,                  CASE NO.:
                                       11
                                                                      Plaintiff,
10845 Griffith Peak Drive, Suite 600




                                       12                                                      COMPLAINT
    Las Vegas, Nevada 89135




                                                      vs.
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                            VINCENT PLUVINAGE, an individual,                  [JURY TRIAL DEMANDED]
                                       14
                                                                      Defendant.
                                       15

                                       16

                                       17            Plaintiff Delta S Investment Facility, LLC, a Nevada limited liability company, by and

                                       18   through its attorneys, Greenberg Traurig, LLP, hereby complains and alleges against Defendant

                                       19   Vincent Pluvinage as follows:

                                       20                                               THE PARTIES

                                       21            1.      Plaintiff Delta S Investment Facility, LLC (“Plaintiff” or “Delta S”) is, and at all

                                       22   times relevant hereto was, a Nevada limited liability company.

                                       23            2.      Plaintiff is informed, believes, and alleges that Defendant Vincent Pluvinage

                                       24   (“Defendant” or “Pluvinage”) is, and at all times relevant hereto was, an individual residing in

                                       25   Atherton, California.

                                       26                                          JURISDICTION AND VENUE

                                       27            3.      Jurisdiction is vested in this Court pursuant to Tyler as complete diversity exists

                                       28   between the parties and the amount in controversy in this matter exceeds $75,000.

                                                                                               1
                                            LV 421264151v2
                                               Case 2:19-cv-00068-APG-BNW Document 1 Filed 01/10/19 Page 2 of 5




                                        1             4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) as a substantial part of the events
                                        2   giving rise to the instant claims occurred in Clark County, Nevada.
                                        3                                       GENERAL ALLEGATIONS
                                        4             5.     Delta S is an investment holding company that owns and holds various investments
                                        5   including shares of stock, interests in limited liability companies and notes receivable, and derives
                                        6   income from such investments.
                                        7             6.     Pluvinage is a member of the non-party entity Invention Investment Fund (“IIF”)
                                        8   whose profit interest payments are made to Pluvinage via the non-party entity Intellectual Ventures
                                        9   Management, LLC.
                                       10             7.     Pluvinage’s ownership of IIF shares entitled him to certain distributions on such
                                       11   shares.
10845 Griffith Peak Drive, Suite 600




                                       12             8.     In early 2010, Pluvinage approached Delta S and its principals and requested a
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13   personal loan in the amount of $100,000.00 to help him cover various personal expenses. The
          (702) 792-3773




                                       14   proposed loan would be repaid through submission to Delta S of increasing percentages of
                                       15   Pluvinage’s annual IIF distribution payments each year, until the loan was fully satisfied.
                                       16             9.     On or around February 26, 2010, Delta S and its principals agreed to the short-term
                                       17   personal loan proposed by Pluvinage with interest accruing per annum (the “Loan”).                 The
                                       18   $100,000.00 principal was transferred to Pluvinage from Delta S by wire on March 1, 2010.
                                       19             10.    The repayment terms for the Loan were proposed in writing by Pluvinage and
                                       20   accepted by Delta S. The first $20,000 of the Loan was to be repaid by Pluvinage by no later than
                                       21   February 1, 2011. This initial payment represented approximately 25% of Pluvinage’s December
                                       22   2010 IIF net distribution.
                                       23             11.    The repayment terms of the Loan further specified that 50% of Pluvinage’s 2011 IIF
                                       24   net distribution, and 75% of Pluvinage’s 2012 IIF net distribution, would be submitted to Delta S,
                                       25   along with 100% of any remaining IIF net distributions necessary until the Loan was fully satisfied.
                                       26             12.    Pluvinage failed to repay the Loan by February 1, 2011, as originally required.
                                       27   ///
                                       28   ///

                                                                                                2
                                            LV 421264151v2
                                               Case 2:19-cv-00068-APG-BNW Document 1 Filed 01/10/19 Page 3 of 5




                                        1            13.     In or around May 2014, the Parties agreed in writing to an amended repayment
                                        2   schedule wherein Pluvinage agreed to pay the full balance due on the Loan on or before on
                                        3   December 30, 2014.
                                        4            14.     Upon information and belief, Pluvinage has received annual IIF net distributions
                                        5   since the Loan and its amended repayment scheduled were executed. Despite these distributions,
                                        6   Pluvinage has failed to make any of the required payments on the Loan to Delta S.
                                        7            15.     Pluvinage has failed to repay any of the principal or accrued interest due and owing
                                        8   under the terms of the Loan. No extension or modification of the Loan beyond its December 30,
                                        9   2014 amended repayment schedule has been entered into by either party.
                                       10            16.     Delta S has notified Pluvinage of his breach of the terms of the Loan on several
                                       11   occasions, and has repeatedly requested the prompt repayment of the Loan in full.                 To date,
10845 Griffith Peak Drive, Suite 600




                                       12   Pluvinage has either promised payment, but failed to deliver, failed to respond to these requests,
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13   and/or otherwise refused to submit any portion of the amount due to Delta S.
          (702) 792-3773




                                       14            17.     As such, litigation has become necessary and Delta S has been forced to incur
                                       15   attorney’s fees and costs as a direct and proximate result of Pluvinage’s breach.
                                       16                                        FIRST CAUSE OF ACTION
                                       17                                             Breach of Contract
                                       18            18.     Delta S repeats and incorporates the allegations contained in paragraphs 1-17 above
                                       19   as though fully set forth herein.
                                       20            19.     The Loan is a valid written contract fully enforceable according to its terms.
                                       21            20.     Delta S has performed all of the conditions and covenants required of it to be
                                       22   performed under the Loan.
                                       23            21.     Pluvinage breached this Loan by the conduct described above including, but not
                                       24   limited to, his failure to make complete and timely payment under the terms of the Loan and its
                                       25   amended repayment schedule, and the loan remains unpaid today.
                                       26            22.     As a direct and proximate result of Pluvinage’s conduct as set forth herein, Delta S
                                       27   has incurred damages in an amount to be determined at trial, including (i) all outstanding principal
                                       28   plus interest accrued through maturity at the contract rate; (ii) pre-judgment interest as of the date of

                                                                                                3
                                            LV 421264151v2
                                               Case 2:19-cv-00068-APG-BNW Document 1 Filed 01/10/19 Page 4 of 5




                                        1   default at the applicable statutory rate until paid or judgment is entered; (iii) post-judgment interest
                                        2   as applicable; and (iv) attorneys’ fees and costs.
                                        3                                       SECOND CAUSE OF ACTION
                                        4                          Breach of the Covenant of Good Faith and Fair Dealing
                                        5            23.     Delta S repeats and incorporates the allegations contained in paragraphs 1-22 above
                                        6   as though fully set forth herein.
                                        7            24.     The agreement between Delta S and Pluvinage contained an implied covenant of
                                        8   good faith and fair dealing by and between the parties that prohibits them from engaging in any
                                        9   activity or conduct that is unfaithful to the purpose of the contract.
                                       10            25.     Pluvinage, in acting or failing to act as alleged above, breached the implied covenant
                                       11   of good faith and fair dealing.
10845 Griffith Peak Drive, Suite 600




                                       12            26.     As a direct and proximate result of Pluvinage’s conduct as set forth herein, Delta S
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13   has incurred damages in an amount to be determined at trial, including (i) all outstanding principal
          (702) 792-3773




                                       14   plus interest accrued through maturity at the contract rate; (ii) pre-judgment interest as of the date of
                                       15   default at the applicable statutory rate until paid or judgment is entered; (iii) post-judgment interest
                                       16   as applicable; and (iv) attorneys’ fees and costs.
                                       17                                           PRAYER FOR RELIEF
                                       18            WHEREFORE, Plaintiff prays for judgment as follows:
                                       19            1.      For damages in an amount to be proven at trial of no less than $100,000 plus accrued
                                       20   interest per the terms of the note through the final maturity, plus pre-judgment interest at the
                                       21   applicable statutory rate calculated from the date of Defendant’s default as set forth herein;
                                       22            2.      For attorneys’ fees and costs incurred in connection with this litigation;
                                       23            3.      For post-judgment interest as applicable; and
                                       24    ///
                                       25    ///
                                       26    ///
                                       27    ///
                                       28

                                                                                                 4
                                            LV 421264151v2
                                               Case 2:19-cv-00068-APG-BNW Document 1 Filed 01/10/19 Page 5 of 5




                                        1            4.      For any other amounts and relief as may be awarded by the Court.
                                        2            DATED this 10th day of January, 2019.
                                        3                                                 GREENBERG TRAURIG LLP
                                        4

                                        5                                                 /s/ Jason K. Hicks
                                                                                          TYLER R. ANDREWS
                                        6                                                 Nevada Bar No. 9499
                                                                                          JASON K. HICKS
                                        7                                                 Nevada Bar No. 13149
                                                                                          10845 Griffith Peak Drive, Suite 600
                                        8                                                 Las Vegas, Nevada 89135
                                                                                          Attorneys for Plaintiff
                                        9

                                       10

                                       11
10845 Griffith Peak Drive, Suite 600




                                       12
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                              5
                                            LV 421264151v2
